Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153085                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellant,                                                                           Joan L. Larsen,
                                                                                                                     Justices

  v                                                                SC: 153085
                                                                   COA: 330390
                                                                   Oakland CC: 2015-255117-FH
  BRANDON RENAR SMITH,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 22, 2016
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We note that a similar issue is presented in People v
  English (Docket No. 153084), which we remanded to the Court of Appeals for
  consideration as on leave granted by order dated March 9, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2016
           t0308
                                                                              Clerk